Citation Nr: 1608490	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  16-02 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether the reduction of the disability rating for service-connected right knee degenerative joint disease with history of anterior cruciate ligament (ACL) reconstruction from 30 percent to 10 percent, effective from December 1, 2006, was proper.

2.  Entitlement to a disability rating in excess of 10 percent for service-connected hypertension.

(The following issues are decided in a separate decision: (1) Whether new and material evidence has been presented to reopen the previously denied claim for entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability; (2) Entitlement to service connection for a bilateral ankle disability; (3) Entitlement to an initial compensable disability rating for service-connected right sural and tibial neuropathy associated with degenerative joint disease, right knee with history of ACL reconstruction; and (4) Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.)

REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

The Veteran and his mother


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to March 1995.  

These issues are before the Board of Veterans' Appeals (Board) on appeal from March 2006 and September 2006 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2010, the Board remanded these issues for further development.

The Veteran appeared at a hearing before one of the undersigned Veterans Law Judges (VLJs) in May 2010.  The Veteran appeared at a hearing before another undersigned VLJ in July 2015.  During the course of the most recent hearing, the Veteran was informed of his right to have a third hearing with a different VLJ who would be assigned to the panel to specifically decide this appeal.  In response, the Veteran waived this right.  Therefore, an additional hearing is not needed.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).


FINDINGS OF FACT

1.  At the time of the September 2006 rating decision, the evidence did not reflect an improvement in the Veteran's right knee disability under the ordinary conditions of his life and work.

2.  During a July 2015 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran testified that he was withdrawing the issue of entitlement to a disability rating in excess of 10 percent for service-connected hypertension.


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's 30 percent rating for a right knee disability was improper.  38 U.S.C.A. §§ 1155, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.71, Diagnostic Code (DC) 5261 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran for the issue of entitlement to a disability rating in excess of 10 percent for service-connected hypertension have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Rating Reduction

A.  Legal Framework for Rating Reductions

To properly reduce a disability rating requires VA to meet both procedural and substantive requirements.

Procedurally, where the reduction in the rating of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Id.  The beneficiary must also be informed that he may request a predetermination hearing prior to the reduction.  Id. at § 3.105(i)(1).  Following this 60 day period, a final rating action will be taken, and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id. at § 3.105(e).

Reducing a rating also brings concurrent substantive requirements that must be followed.  Where a disability rating has been in effect less than five years, a rating reduction is warranted where reexamination of the disability discloses improvement of that disability.  38 C.F.R. § 3.344(c).  In making this determination, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect. 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13; Brown v. Brown, 5 Vet. App. 213, 413, 420 (1993).  The Board notes that for ratings in effect for five years or more, there are other specific requirements that must be met before VA can reduce a disability rating; however, as the Veteran's 30 percent disability rating for his right knee disability was in effect for approximately three years prior to the reduction, those additional requirements are not for application.  See 38 C.F.R. § 3.344. 

These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. §§ 4.2, 4.10, 4.13; Faust v. West, 13 Vet. App. 342, 350 (2000).

Further, though a rating reduction must have been supported by the evidence on file at the time of the reduction, pertinent post-reduction evidence favorable to restoring the rating also must be considered.  Dofflemeyer v. Derwinski, 2 Vet. App. 277 (1992).

B.  Legal Framework for Rating the Knee

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5256 through 5263.  DCs 5260 and 5261 provide the rating criteria for limitation of knee motion, which are the pertinent provisions as the Veteran's disability had been evaluated under limitation of motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from zero to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling; limitation of knee flexion to 30 degrees is rated as 20 percent disabling; and limitation of knee flexion to 15 degrees is rated as 30 percent disabling.  DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling; limitation of knee extension to 15 degrees is rated as 20 percent disabling; limitation of knee extension to 20 degrees is rated as 30 percent disabling; limitation of knee extension to 30 degrees is rated as 40 percent disabling; and limitation of knee extension to 45 degrees is rated as 50 percent disabling.  

C.  Analysis

For the reasons that follow, the Board finds that the reduction of the Veteran's service-connected right knee degenerative joint disease with history of ACL reconstruction (right knee disability) from 30 percent to 10 percent was not proper.  Restoration of the 30 percent rating is warranted.

First, the RO did satisfy the procedural requirements of the rating reduction by issuing a March 2006 rating decision and notice letter.  The Veteran was informed of the proposed reduction and all material facts and reasons for it, specifically that the January 2006 VA examination failed to reveal criteria approximating a 30 percent rating.  The notice further informed the Veteran of his right to submit additional evidence on this matter and request a personal hearing.  Thereafter, a September 2006 rating decision effectuated the reduction and assigned an effective date of December 1, 2005 for the new 10 percent rating.  A December 2006 rating decision would subsequently find clear and unmistakable error in the effective date of the reduction and amend the effective date to be December 1, 2006, but retained the reduction itself intact.  See VAOPGCPREC 31-97 (this miscalculation and subsequent amendment of the effective date did not render the reduction void ab initio).

Furthermore, the reduction provisions were provided to the Veteran in a March 2013 supplemental statement of the case pursuant to the Board's September 2010 remand instructions.  Thus, the RO satisfied the procedural requirements by allowing at least a 60-day period to expire before assigning the effective date of the reduction.  

The remaining issue is whether the reduction itself was proper based upon the evidence of record.  In reviewing this evidence, the Board finds that the reduction was improper.  

Throughout the history of this disability, the Veteran experienced right knee weakness, stiffness, swelling, heat, redness, instability, popping, locking, giving away, bone-on-bone grinding and crepitus, and pain, to include on motion.  See August 2006 Predetermination Hearing; January 2005 VA examination report; July 2003 Statement in Support of Claim; August 2002 VA examination report; May 1995 VA examination report.  The disability also resulted in reduction of flexion and extension; however, this limitation of motion has generally not been to a level that would be considered compensable pursuant to DCs 5260 and 5261.  See 38 C.F.R. § 4.71a.  At the January 2005 VA examination on which the 30 percent rating was based, flexion was found to be limited to 50 degrees and extension limited to 20 degrees, measurements that would be considered compensable and did, in fact, result in the assignment of a 30 percent rating pursuant to DC 5261.  

Even though these range of motion (ROM) testing results appear to be an outlier and the January 2006 VA examination showed less limitation of motion, the Veteran's right knee did not subsequently show improvement under the conditions of ordinary life and work.  This conclusion is supported by the fact that medical and lay evidence do not show that there was any change in the functional effects of this disability.  See Faust, 13 Vet. App. at 350.  As noted above, the Veteran has always complained of instability and his knee giving out.  VA treatment records show that in 2003 he was assigned a cane and a knee brace to assist with stability and ambulation.  The Veteran has consistently reported fatigability, lack of endurance, falling, an inability to walk more than short distances, difficulty with bending, stooping, crawling, and navigating stairs, and generally an inability to engage in active activities such as exercising and playing sports.  See, e.g., January 2006 VA examination report and May 2005 Statement in Support of Claim.  Furthermore, the January 2006 VA examiner could not estimate the ROM with flare-up, which represents a speculative opinion rather than a showing of improvement.  The evidence has not shown improvement in these functional impairments and the Board finds the Veteran's reports of such difficulties to be credible as they have been consistent throughout the history of his disability.  The Veteran is also competent to report such functional effects as they are readily observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In summary, the evidence did not show that the Veteran's right knee disability had improved under the ordinary conditions of life and work.  In the absence of any other evidence showing an improvement in the Veteran's right knee disability, the Board finds that the probative evidence of record does not show a material improvement sufficient to warrant a reduction of his 30 percent rating.  Significantly, the burden is on VA to show improvement and the burden is not on the Veteran as is the case in a standard increased rating claim.  Thus, the rating reduction was not proper, and the 30 percent rating must be restored effective December 1, 2006.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105.

II.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  The withdrawal may be made by the Veteran or by his or her authorized representative, and it must be in writing or be made on record during a hearing.  38 C.F.R. § 20.204.  

The Veteran indicated during his July 2015 hearing, prior to the promulgation of a Board decision, that he wished to withdraw the appeal of his claim for an increased disability rating for service-connected hypertension.  Thus, the Veteran has withdrawn this appeal and there remain no allegations of error of fact or law for appellate consideration.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.







	(CONTINUED ON NEXT PAGE)








ORDER

A reduction of the rating for the Veteran's right knee degenerative joint disease with history of ACL reconstruction from 30 percent to 10 percent was not proper; the 30 percent rating is restored effective December 1, 2006.

The appeal for a disability rating in excess of 10 percent for service-connected hypertension is dismissed.




			
                J.W. ZISSIMOS	 STEVEN D. REISS
	             Veterans Law Judge                                        Veterans Law Judge
       Board of Veterans' Appeals                            Board of Veterans' Appeals




____________________________________________
RYAN T. KESSEL  
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


